279 S.W.3d 250 (2009)
Beverly WASHINGTON, Appellant,
v.
DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS, Division of Employment Security, Respondents.
No. WD 69068.
Missouri Court of Appeals, Western District.
March 31, 2009.
*251 Ronald E. Sandhaus, Leawood, KS, for appellant.
Marily G. Green, Jefferson City, MO, for respondent.
Before DIV I: HAROLD L. LOWENSTEIN, Presiding Judge, THOMAS H. NEWTON, Chief Judge, and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM.
Beverly Washington appeals from the denial of her unemployment claim by the Labor and Industrial Relations Commission. For reasons explained in a Memorandum provided to the parties, we affirm the Commission's Order.
AFFIRMED. Rule 84.16(b).